SUMMARY ORDER

Petitioner Zeng Xi Chen, a native and citizen of China, seeks review of a July 29, 2008 order of the BIA denying his motion to reconsider the BIA’s denial of his motion to reopen his removal proceedings. In re Zeng Xi Chen, No. A029 787 722 (B.I.A. July 29, 2008). We assume the parties’ familiarity with the underlying facts and procedural history.
We review the BIA’s denial of a motion to reconsider for abuse of discretion. See Ke Zhen Zhao v. U.S. Dep’t of Justice, 265 F.3d 83, 90, 93 (2d Cir.2001). A motion to reconsider must specify errors of fact or law in the challenged BIA decision and be supported by pertinent authority. See 8 C.F.R. § 1003.2(b)(2); Jian Hui Shao v. Mukasey, 546 F.3d 138, 173 (2d Cir.2008).
The BIA did not abuse its discretion in denying Chen’s motion to reconsider, because Chen failed to identify specific errors of fact or law in the BIA’s order denying his underlying motion to reopen. See 8 C.F.R. § 1003.2(b)(2); Jian Hui Shao, 546 F.3d at 173.
While Chen contends in this Court that the BIA “overlooked facts” and “arguments” in denying his motion to reopen, Chen failed to raise these arguments to the BIA. We therefore decline to address these arguments as they were not exhausted before the agency. See Lin Zhong v. *61U.S. Dep’t of Justice, 480 F.3d 104, 107 n. 1, 122-23 (2d Cir.2007). Moreover, we lack jurisdiction to consider Chen’s argument — raised for the first time in his reply brief to this Court — that the BIA abused its discretion in failing to sua sponte reopen his removal proceedings. See Ali v. Gonzales, 448 F.3d 515 (2d Cir.2006).
For the foregoing reasons, the petition for review is DENIED. As we have completed our review, any stay of removal that the Court previously granted in this petition is VACATED, and any pending motion for a stay of removal in this petition is DISMISSED as moot. Any pending request for oral argument in this petition is DENIED in accordance with Federal Rule of Appellate Procedure 34(a)(2), and Second Circuit Local Rule 34(b).